DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on September 13, 2022 is acknowledged.  The examination of claims 1-15 is set forth below.
Drawings
The drawings are objected to because reference character “18” in Figure 29 should be changed to “318.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1004.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Each instance of the phrase “cam pulley” should be changed to “cam wheel” and each instance of the phrase “drive pulley” should be changed to “drive wheel.”  See rejections under 35 U.S.C. 112(b) below.
In Paragraph 73, line 1, the phrase “FIGS. 3 through 18” should be changed to “FIGS. 3A through 18B,” in line 3, the phrase “FIGS. 3-7” should be changed to “FIGS. 3A-7B,” and in line 5, the phrase “FIGS. 9-18” should be changed to “FIGS. 9A-18B.”
In Paragraph 81, line 1, the phrase “FIGS. 3 through 18” should be changed to “FIGS. 3A through 18B,” and in line 4, the phrase “FIGS. 9 through 17” should be changed to “FIGS. 9A through 17B.”
In Paragraph 87, lines 5 and 6, each instance of the phrase “cinch pawl 42” should be changed to “cinch pawl 92.”
In Paragraph 93, line 1, the phrase “FIGS. 2-18” should be changed to “FIGS. 2A-18B,” and in line 6, the phrase “FIGS. 19 through 28” should be changed to “FIGS. 19A through 28B.”
In Paragraph 97, line 1, the phrase “FIGS 19 and 20” should be changed to “FIGS. 19A-20B,” in line 2, the phrase “FIGS. 21” should be changed to “FIGS. 21A and 21B,” in line 3, the phrase “FIGS. 22-28” should be changed to “FIGS. 22A-28B,” and in line 4, the phrase “FIGS. 19-28” should be changed to “FIGS. 19A-28B.”
In Paragraph 101, line 8, the phrase “FIGS. 22-24” should be changed to “FIGS. 22A-24B,” and in line 9, the phrase “FIGS. 25-28” should be changed to “FIGS. 25A-28B.”
Appropriate correction is required.
Claim Objections
Claims 1 and 6-15 are objected to because of the following informalities:  
In regards to claim 1, line 18, the phrase “between its distinct state” should be changed to “between the home, primary latch released, secondary latch released, and cinched states.”
In regards to claims 6-13, each instance of the phrase “drive pulley” should be changed to “drive wheel.”
In regards to claim 14, line 4, the phrase “a drive pulley” should be changed to “a drive wheel,” in line 6, the phrase “a first latch mechanism” should be changed to “a first portion of a latch mechanism,” in lines 6 and 7, the phrase “a second latch mechanism” should be changed to “a second portion of the latch mechanism,” in line 8, the phrase “the drive pulley” should be changed to “the drive wheel,” in lines 8 and 9, the phrase “causes cam follower adapted to engage the body segment to move” should be changed to “causes the follower cam to engage the body segment to move,” in line 9, the phrase “the second latch mechanism” should be changed to “the second portion of the latch mechanism,” in line 10, the phrase “the drive pulley” should be changed to “the drive wheel” and the phrase “causes follower cam” should be changed to “causes the follower cam,” and in line 11, the phrase “the first latch mechanism” should be changed to “the first portion of the latch mechanism.”
In regards to claim 15, line 3, the phrase “a cam pulley” should be changed to “a cam wheel,” in line 4, the phrase “a first latch mechanism” should be changed to “a first portion of a latch mechanism,” in line 5, the phrase “a cam pulley” should be changed to “the cam wheel,” and in line 6, the phrase “a second latch mechanism” should be changed to “a second portion of the latch mechanism.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 18, it is unclear which of the states of the drive mechanism the phrase “its distinct states” refers.  It is understood from the specification that the phrase “its distinct states” refers to the home, primary latch released, secondary latch released, and cinched states, and will be examined as such.  See claim objection above.
In regards to claims 6-14, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “drive pulley” in the claims is used by the claim to mean “drive wheel,” while the accepted meaning is “a wheel used to transmit power by means of a band, belt, cord, rope, or chain passing over its rim.” The term is indefinite because the specification does not clearly redefine the term.  The “drive pulley” of applicant’s device does not include a band, belt, cord, rope, or chain, and therefore, cannot be considered as a pulley.  For examination purposes, the “drive pulley” has been considered as a “drive wheel.”  See claim objections above.
In regards to claim 14, lines 6 and 7, and claim 15, lines 4 and 6, the phrases “a first latch mechanism” and “a second latch mechanism” suggest that the device includes two separate mechanisms that latch or secure the striker, when it is understood from the specification that the device includes a single latch mechanism that secures the striker, with the coupling lever cooperating with first and second portions of the latch mechanism to operate the latch mechanism and will be examined as such.  See claim objections above.
In regards to claim 14, the relationship between the “cam follower” in line 8 and the “follower cam” in line 7 is unclear from the claim language.  It is understood from the specification that the “cam follower” is equivalent to the “follower cam,” and will be examined as such.  See claim objection above.
In regards to claim 15, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cam pulley” in the claims is used by the claim to mean “cam wheel,” while the accepted meaning is “a wheel used to transmit power by means of a band, belt, cord, rope, or chain passing over its rim.” The term is indefinite because the specification does not clearly redefine the term.  The “cam pulley” of applicant’s device does not include a band, belt, cord, rope, or chain, and therefore, cannot be considered as a pulley.  For examination purposes, the “cam pulley” has been considered as a “cam wheel.”  See claim objections above.
In regards to claim 15, the relationship between the “cam pulley” in line 5 and the “cam pulley” in line 3 is unclear from the claim language.  It is understood from the specification that the device includes a single “cam pulley” or “cam wheel,” and therefore, the “cam pulley” of line 5 must be equivalent to the “cam pulley” of line 3 and will be examined as such.  See claim objections above.
In regards to claims 2-5, these claims are rejected under 35 U.S.C. 112(b) because they depend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (WO 2018/030556 A2).
In regards to claim 14, Ahn et al. discloses a drive mechanism for a closure latch assembly for use in a motor vehicle having a closure member that is moveable between a fully-open position (corresponding to Figure 10) and a fully-closed position (corresponding to Figure 8), the drive mechanism comprising: a drive wheel 83 including a body segment 50; and a coupling lever 40 pivotally mounted to the body segment (pivotally mounted via component 52, Figure 5), the coupling lever including a coupler feature 60 adapted to engage a first portion 20 of a latch mechanism 20, 30, an actuation cam (section of portions 41 and 43 of the coupling lever that pushes against component 70, Figure 10) adapted to engage a second portion 30 of the latch mechanism, and a follower cam 42 adapted to engage the body segment, wherein a driven rotation of the drive wheel in a first direction (Figure 16) causes the follower cam adapted to engage the body segment to move the actuation cam to tangentially engage the second portion of the latch mechanism (Figure 16), and wherein a driven rotation of drive wheel in a second direction (Figures 12 and 13) causes the follower cam to disengage the body segment (the follower cam is disengaged for movement with the body segment in Figure 11 until portion 83 reaches the bottom of the slot of the body segment in Figure 12) to move the coupler feature to radially engage the first portion of the latch mechanism (Figures 12 and 13).
In regards to claim 15, Ahn et al. discloses a method of operating a drive mechanism for a closure latch assembly comprising the steps of: driving a cam wheel 83 in a first direction (Figure 16) to cause a coupling lever 40 pivotally mounted to the cam wheel to tangentially move to engage a first portion 20 of a latch mechanism 20, 30 (Figure 16); and driving the cam wheel in a second direction (Figures 12 and 13) to cause the coupling lever to radially move to engage a second portion 30 of the latch mechanism (Figures 12 and 13).
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In regards to claim 1, Ahn et al. (WO 2018/030556 A2) discloses a closure latch assembly for use in a motor vehicle having a closure member that is movable between a fully-open position (corresponding to Figure 10) and a fully-closed position (corresponding to Figure 8), the closure latch assembly comprising: a latch mechanism 20, 30, a latch cinch mechanism 40, 70, a drive mechanism 50, 83, and a power actuator 81.  Ahn et al. fails to disclose that during a power release operation, the drive mechanism is operable in a primary latch released state to shift the latch mechanism from a primary latched state into a secondary latched state to provide a first stage of the power release operation, and is operable in a secondary latch released state to shift the latch mechanism from the secondary latched state into its unlatched state to provide a second stage of the power release operation.  The closure latch assembly of Ahn et al. has a single stage of its power release operation in which the latch mechanism is shifted from its primary latched state (Figure 11) to its unlatched state (Figure 13).  The examiner can find no motivation to modify the device of Ahn et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 7, 2022